Citation Nr: 1434862	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  04-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected diabetes mellitus type II. 

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to an initial compensable rating for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema.

5.  Entitlement to a rating in excess of 10 percent for shell fragment wound residuals, right thigh. 

6.  Entitlement to a rating in excess of 10 percent for shell fragment wound residuals, left thigh. 

7.  Entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003. 

8.  Entitlement to an initial compensable rating for diabetic nephropathy. 

9.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran provided testimony at hearings conducted before the personnel at the RO in May 2006 and October 2007.  Transcripts from both hearings have been associated with the Veteran's VA claims folder. 

The record reflects the Veteran submitted a motion to have his case advanced on the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  However, this motion was denied in June 2010.

In a September 2010 decision, the Board granted a 10 percent rating for left elbow scar, shell fragment wound residuals, denied a rating in excess of 10 percent for shell fragment wound residuals, right thigh, denied a rating in excess of 10 percent for shell fragment wound residuals, left thigh, and denied a compensable rating for the Veteran's diabetic neuropathy.

The September 2010 decision also remanded the Veteran's claims for service connection for an acquired psychiatric disorder to include PTSD, service connection for hypertension, service connection for CAD and entitlement to a TDIU.  

The Veteran appealed the Board's September 2010 decision to the Court.  In an May 2012 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision only as to the denial of an evaluation in excess of 10 percent for the left elbow scar, and the claims for higher evaluations for the shell fragment wound residuals, right thigh; shell fragment wound residuals, left thigh; and diabetic neuropathy.  

Per the September 2010 Board decision, the RO, in a September 2010 rating decision, implemented higher disability rating of 10 percent for left elbow scar, shell fragment wound residuals, effective May 19, 2003.  

In a June 2013 decision, the Board granted service connection for hypertension; granted a separate 10 percent disability rating for associated scar for shell fragment wound residuals of the left and right thigh; denied entitlement to a rating in excess of 10 percent for shell fragment wound residuals, right thigh and left thigh, denied entitlement to an initial compensable rating for diabetic nephropathy; and remanded the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to an initial compensable rating for service connection for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema, entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003 and entitlement to a TDIU.

The Veteran appealed the Board's June 2013 decision to the Court.  In a February 2014 Order pursuant to a JMPR filed by the Veteran and the Secretary, the Court vacated and remanded the Board's decision only as to the denial of an evaluation in excess of 10 percent for the shell fragment wound residuals, right thigh; shell fragment wound residuals, left thigh; and denial of an initial compensable rating for diabetic neuropathy.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD; entitlement to service connection for CAD, to include as secondary to service-connected diabetes mellitus type II; entitlement to an initial compensable rating for service connection for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema; entitlement to an initial compensable rating for hypertension; entitlement to an initial compensable rating for diabetic neuropathy; entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's shell fragment wound residuals of the right thigh and hip has resulted in moderate muscle damage/impairment.

2.  The Veteran's shell fragment wound residuals of the left thigh and hip has resulted in moderate muscle damage/impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for the Veteran's service-connected shell fragment wound residuals, right thigh, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5314, 5316 (2013). 

2.  The criteria for a 30 percent rating, but no higher, for the Veteran's service-connected shell fragment wound residuals, left thigh, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5314, 5316 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a June 2003 letter, prior to the date of the issuance of the appealed September 2003 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

An April 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the April 2008 letter, and opportunity for the Veteran to respond, the September 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in July 2003, November 2004, and April 2009.

The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to this claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The service-connected shell fragment wound residuals of the right and left thighs have both been evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314, which provides evaluations for disability of Muscle Group XIV. 

Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  Under this Code, slight muscle damage to this Muscle Group warrants a noncompensable evaluation, moderate muscle damage warrants a 10 percent evaluation, moderately severe damage warrants a 30 percent rating, and severe damage warrants a 40 percent rating. 38 C.F.R. § 4.73, Diagnostic Code 5314. 

Additionally, as noted by the February 2014 JMPR, the November 2004 VA examiner indicated when describing the exact muscles injured or destroyed that the Veteran had in his left and right thigh had affected his quadriceps muscles bilaterally, Sartorius muscles and illiopsas.

As noted in the Veteran's September 2013 argument, the iliopsoas is comprised of 2 separate muscles, the liliacus and the psoas major and the VA's rating schedule identifies psoas and iliacus as part of muscle group XVI, rated under Diagnostic Code 5316.

The criteria set forth under Diagnostic Code 5316, for pelvic girdle group one, which functions during flexion of the hip, provide that a 10 percent rating is warranted for moderate disability; a 30 percent rating is warranted for moderately severe disability; and a 40 percent rating is warranted for severe disability.  Id.

For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups. 38 C.F.R. § 4.55(e).

The factors to be considered in evaluating disabilities resulting from muscle injuries are listed in 38 C.F.R. § 4.56.  For example, the provision of 38 C.F.R. § 4.56(c) reflects that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Information in this regulation provides guidance only and is to be considered with all other factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 

Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d) (3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. §4.56(d) (4). 

Factual Background and Analysis

In the instant case, the Board finds that the Veteran's shell fragment wound residuals of the left thigh and hip has not resulted in moderately severe muscle damage/impairment to the left or right thigh under Diagnostic Code 5314 or Diagnostic Code 5316. 

With respect to the Veteran's history, the Board acknowledges that there is in-service evidence of muscle injury to the thighs.  Specifically, his service treatment records reflect he sustained multiple shell fragment wounds to his thighs and left arm in April 1969, and that he was discharged to duty with a temporary profile in June 1969.  However, the service treatment records and other evidence on file does not reflect either thigh sustained deep penetrating wound, nor is there in-service findings of debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The Board also notes that an April 2009 VA muscles examination found that there was no infection of these muscle injuries prior to healing. 

With respect to the current impairment, the Board acknowledges that the Veteran has complained of pain in both thighs due to the service-connected shell fragment wound residuals.  However, the record does not reflect these complaints have resulted in objective findings of moderately severe muscle damage/impairment of either thigh.  For example, the July 2003 VA examination showed that both hips had flexion to 90 degrees, extension to 20 degrees, internal and external rotation to 40 degrees, abduction and adduction to 25 degrees.  Normal ranges of hip motion are flexion from zero degrees to 125 degrees; abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.17a, Plate II.  Thus, there is limitation of motion of these hips, but not to the extent that would warrant a finding of moderately severe impairment when compared to normal.  This conclusion is supported by the fact that these findings would not warrant a rating in excess of 10 percent under Diagnostic Codes 5251 to 5253 which evaluates limitation of motion of the hip. 

Moreover, the July 2003 VA examiner commented there was no objective evidence of painful motion on all movements of both hips.  Further, there was no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement of both thighs.  He was also found to have normal gait cycle. 

The subsequent November 2004 VA examination found, in part, that both of the Veteran's quadriceps and iliopsoas were 4/5 on muscle strength testing, bilaterally.  There was no muscle herniation.  Bilateral hip flexion was to 90 degrees, and extension was to 20 degrees bilaterally.  There was only mild pain upon motion of both hips bilaterally.  There was also moderate tenderness upon palpation at both anterior compartments of the legs.  Additionally, it was noted that X-rays conducted in August 2003 showed no evidence of radiopaque foreign bodies of the legs. 

The most recent VA muscles examination conducted in April 2009 found there was no pain, decreased coordination, increased fatigability, or uncertainty of movement of either thigh.  Both thighs did have evidence of weakness, but the record does not reflect this symptom has resulted in objective evidence of moderately severe impairment.  Evaluation of the thighs reflects Group 14 muscles had 4/5 strength, while the other thigh muscles (13 and 15) had 5/5 strength.  Moreover, there were no residuals of nerve, tendon, or bone damage; nor muscle herniation; nor loss of deep fascia or muscle substance; nor was the motion of any joint limited by muscle disease or injury.  Regarding the effect on daily activities, it was found that the shell fragment wound residuals did prevent sports.  However, it resulted in only mild impairment of chores, shopping, exercise, recreation, and traveling; and no impairment of feeding, bathing, dressing, toileting, or grooming. 

In short, despite the Veteran's complaints of pain, the record reflects that his service-connected shell fragment wound residuals have resulted in no more than moderate loss of muscle strength and limitation of motion thereof.  Moreover, the record does not demonstrate objective findings characteristic of moderately severe muscle disability as identified by 38 C.F.R. § 4.56.  

Overall, the evidence did not show more that moderate muscle impairment of Muscle Group XIV. And the criteria for higher rating based on the type of injury, history and complaint, and objective findings, considering functional loss, were not met.  

Per the February 2014 JMPR instructions, the Board has also has considered a higher rating under Diagnostic Code 5316 for Muscle Group XVI.  However, in order for the Veteran to receive higher ratings, there would have to be evidence of the history, signs and symptoms of a moderately severe muscle injury, which as noted above, has not been shown.  As reflected above, the Veteran has not reported any impairment of coordination or uncertainty of movement.   VA examinations revealed that while there is limitation of motion of the hips, it is not to the extent that would warrant a finding of moderately severe impairment when compared to normal as the range of motion findings would not warrant a rating in excess of 10 percent under Diagnostic Codes 5251 to 5253 which evaluates limitation of motion of the hip.  Additionally, there was reportedly only mild pain of his hips bilaterally.  The April 2009 VA examiner also noted that while the injury prevented sports,  it resulted in only mild impairment of chores, shopping, exercise, recreation, and traveling; and no impairment of feeding, bathing, dressing, toileting, or grooming.  Overall, the evidence does not show more that moderate muscle impairment of Muscle Group XVI.

Accordingly, a rating in excess of 10 percent for shell fragment wound residuals, right thigh and left thigh is not warranted under Diagnostic Code 5314 or 5316.

However, as noted above, under 38 C.F.R. § 4.55(e), for compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups. 

In this instance, because the involved Muscle Groups primarily act upon different joints within the same anatomical regions, the Veteran's disability will be rated based upon the most severely injured Muscle Groups, and combined pursuant to 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55 (d), (e).  Notably, the disability rating for a moderate muscle disability under Diagnostic Codes 5314 and Diagnostic Code 5316 are both 10 percent.  38 C.F.R. § 4.73, Diagnostic Codes 5314, 5316.  Taking this is the most severely injured muscle group, this rating would be increased one level, to moderately severe, which provides a disability rating of 30 percent when used as the combined rating for the affected muscle groups.  As such, the Board finds that the Veteran's disability rating for his shell fragment wound residuals, right thigh and left thigh should be 30 percent.  38 C.F.R. § 4.55(e).

While the Veteran contends that he should be granted separate evaluation under Diagnostic Code 5316, the Board notes that as 38 C.F.R. § 4.55(e) requires that muscle group injuries in the same anatomical region that do not act on the same joint be rated together; separate evaluations cannot be granted.  The Board is bound by the law, and therefore, cannot award separate ratings for Muscle Group XIV and Muscle Group XVI.

For the foregoing reasons, a 30 percent, but no greater, combined disability rating is warranted for shell fragment wound residuals, right thigh and left thigh, involving Muscle Groups XIV and XVI.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected shell fragment wound residuals, right and left thigh is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected shell fragment wound residuals, right and left thigh.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent rating, but no higher, for shell fragment wound residuals, right thigh is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent rating, but no higher, for shell fragment wound residuals, left thigh is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its June 2013 decision, the Board granted service connection for hypertension.  In a June 2013 rating decision, the RO effectuated this decision and granted a noncompensable rating for hypertension, effective May 19, 2003.  In an August 2013 correspondence, the Veteran filed a notice of disagreement (NOD) with the assignment of a noncompensable evaluation for his hypertension.

While the Veteran expressed disagreement with the June 2013 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to an initial compensable rating for hypertension remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

As noted by the parties in the June 2013 JMPR, the Veteran was rated under Diagnostic Code 7535 by analogy for his service-connected diabetic nephropathy.  Notably, under Diagnostic Code 7535, a 30 percent evaluation is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Again, the Veteran has been granted service connection for hypertension and has filed an NOD in regards to his initial noncompensable evaluation for this disability.  Thus, as the Veteran's claim for entitlement to an initial compensable rating for diabetic neuropathy is inextricably intertwined with his claim for entitlement to an initial compensable rating for hypertension being remanded herein, the Board will again defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Regarding the remaining claims, as noted above, in its June 2013 decision, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD; entitlement to service connection for CAD, to include as secondary to service-connected diabetes mellitus type II; entitlement to an initial compensable rating for service connection for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema; entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003; and entitlement to a TDIU for further development.  

This development included issuing a statement of the case to the Veteran addressing the matter of entitlement to an initial compensable rating for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema; having a VA examiner provide an opinion on whether the Veteran's current acquired psychiatric disorder was caused by or aggravated by a service-connected disability, to include diabetes mellitus; affording the Veteran a VA examination in order to obtain a complete description of his service-connected scar, shell fragment wound residuals of the left elbow; and affording the Veteran a VA examination in order to obtain an opinion regarding the impact of his service-connected disabilities on his employability.

However, the evidence demonstrates that to date, no further development has taken place in regards to the June 2013 remand instructions. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD; entitlement to service connection for CAD, to include as secondary to service-connected diabetes mellitus type II; entitlement to an initial compensable rating for service connection for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema; entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003; and entitlement to a TDIU need to be remanded in order to comply with the June 2013 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an initial compensable rating for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema, and entitlement to an initial compensable evaluation for hypertension; including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue(s) are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO should arrange for the same examiner who conducted the September 2011 examination, if possible, to review the claims folder and determine whether the Veteran's acquired psychiatric disability (diagnosed by the September 2011 examiner as depression and anxiety) whether it is at least as likely as not that this disability was caused by or aggravated by a service-connected disability, to include diabetes mellitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  

4.  The Veteran should be afforded a VA scar examination in order to obtain a complete description of his service-connected scar, shell fragment wound residuals of the left elbow.  The claims folder must be made available to the examiner for review in connection with the examination.  In the examination report, the examiner must specifically describe the size, location, and appearance of the service-connected left elbow scar, to include commenting on any symptomatology or functional impairment associated with the scarring. 

The examiner should also determine the nature and severity of the residuals of his left elbow muscle injuries.  If separate neurological and muscle examinations are deemed necessary, they should be scheduled. 

In the examination report(s), the examiner(s) should delineate all symptoms or pathology attributable to the service-connected scar, shell fragment wound residuals of the left elbow, to include neurological and muscle impairment.  The examiner(s) should also assess the severity of each manifestation identified on examination. 

5.  The claims file should be provided to an appropriate examiner for an opinion regarding the impact of his service-connected disabilities on his employability.  The Veteran's claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the opinion.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

Based on a review of the evidence contained in the claims file, the examiner is asked to comment on whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service-connected disabilities.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).  

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities. 

6.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


